        Case 1:20-cv-05860-PKC Document 145
                                        143 Filed 08/26/21 Page 1 of 1




                                      JED M. SCHWARTZ
                                               Partner
                            55 Hudson Yards | New York, NY 10001-2163
                                          T: 212.530.5283
                               jschwartz@milbank.com | milbank.com


                                                          Application GRANTED.
August 26, 2021
                                                          SO ORDERED.
VIA ECF                                                   8/26/2021

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    MN Theaters 2006 LLC v. Grupo Cinemex, S.A. de C.V., No. 1:20-cv-5860 (PKC)

Dear Judge Castel:

        We represent MN Theaters 2006 LLC in the above-captioned action against Grupo
Cinemex, S.A. de C.V. (the “Parties”). Pursuant to Section 5.B of Your Honor’s Individual
Practices, Section 6 of the Electronic Case Filing Rules & Instructions, and the Court’s Order
entered on August 24, 2021 (ECF No. 141), the Parties jointly submit this letter-motion for leave
to redact from the public record paragraph 1 of the Parties’ Settlement Agreement and Release
dated August 17, 2021 (the “Agreement”)—which is being re-filed in redacted form concurrently
herewith—and for leave to file under seal the Agreement with an unredacted paragraph 1, which
reflects the settlement payment amount. There are no conferences currently scheduled in this
action.

       We thank the Court for its attention to this matter.

                                                              Respectfully submitted,

                                                              /s/ Jed M. Schwartz

                                                              Jed M. Schwartz


cc: All counsel of record (via ECF)
